Citation Nr: 0504768	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  00-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for achilles 
tendinitis. 

3.  Entitlement to an initial evaluation in excess of 
10 percent for cervical spine arthritis. 

4.  Entitlement to an initial evaluation in excess of 
10 percent for right shoulder bursitis. 

5.  Entitlement to an initial evaluation in excess of 
10 percent for sinusitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from December 1974 
until his retirement in November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for a low back disorder and 
for achilles tendinitis, and which granted service connection 
for cervical spine arthritis, right shoulder bursitis, and 
sinusitis, with noncompensable evaluations.  During the 
lengthy pendency of this appeal, the RO subsequently granted 
the veteran increased evaluations to 10 percent for cervical 
spine arthritis, right shoulder bursitis and sinusitis, all 
made effective the date of the veteran's separation from 
service.  The claims for service connection are herein 
decided, but the claims for increased evaluations must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues decided has been requested or 
obtained.

2.  The service medical records do not reveal complaints, 
treatment or diagnosis of a low back disorder at any time 
during service and the first diagnosis of lumbosacral strain 
in March 2002 occurred several years after the veteran was 
separated from service and current lumbosacral spine X-ray 
studies are entirely normal.

3.  The veteran is shown to have had chronic right achilles 
tendinitis during service and this diagnosis is confirmed on 
current VA examination.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Right achilles tendonitis was incurred in service.  
38 U.S.C.A. §§  1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.

A review of the claims folder reveals that the initial 
adverse rating decision issued in this case in June 1999 
predated the adoption of VCAA.  Nonetheless, that rating 
decision and the subsequent August 1999 statement of the case 
informed the veteran of the essential evidence necessary to 
substantiate his claims.  In April 2001, the RO issued the 
veteran a formal notice of VCAA, including the duties to 
assist and notify.  He was informed of the evidence necessary 
to substantiate his claim, he was offered assistance in 
collecting any evidence he might reasonably identify, and he 
was told to submit any evidence he might have in his 
possession.  The RO subsequently did collect records of the 
veteran's treatment with VA and with military medical 
facilities.  The veteran was also offered multiple VA 
examinations which were adequate for rating purposes.  

The veteran does not argue, nor does the evidence on file 
reveal, that there remains any additional evidence which has 
not been collected for review.  The Board finds that there is 
no reasonable likelihood that any additional relevant 
evidence is available for review.  The Board finds that the 
veteran has been informed of the evidence which he must 
present and the evidence which VA would collect on his 
behalf, and that the duties to assist and notify under VCAA 
have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that evidence pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
certain specified diseases, including arthritis, which become 
manifest to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is a 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Analysis:  With respect to the veteran's claim for service 
connection for a low back disorder, although the veteran is 
shown in the service medical records to have received 
treatment for numerous orthopedic complaints, there is no 
record of complaints, findings, treatment or diagnosis of a 
low back disorder at any time during service.  In December 
1981, the veteran presented with a complaint of lower right 
back pain with a burning stomach.  For three weeks, he 
reported having had a burning epigastric pain when his 
stomach was empty, which radiated to the right lower flank 
area, and which was relieved with Maalox and food only 
temporarily.  This record did not note any low back disorder, 
but indicated that the symptoms were strongly suggestive of 
peptic ulcer disease.  

Some 17 years later in February 1998, the veteran reported a 
one-week history of a localized left midthoracic pain.  There 
had been no known trauma.  There was no radiation, no dyspnea 
and "no Hx [history] of this."  The assessment was a muscle 
spasm.

In March 1999, the veteran was provided a VA general medical 
examination.  This examination included discussion and 
findings with respect to the veteran's cervical spine, right 
shoulder bursitis, left knee pain, and right achilles 
tendinitis, but there were no complaints or findings with 
respect to the veteran's low back. 

In September 2000, the veteran was provided a VA orthopedic 
examination.  This examination report discussed the veteran's 
cervical spine and right shoulder bursitis, but there were no 
complaints or findings with respect to the veteran's low 
back.  The examination did report that examination of the 
spine showed no postural abnormalities or fixed deformities.  

In March 2002, the veteran was provided a VA examination.  At 
this time, he provided a history of chronic low back pain for 
some ten or eleven years.  The veteran's gait was slow but 
normal.  Examination of the spine showed no postural 
abnormalities or deformities.  There was no spasm of the 
paravertebral muscles in either the cervical or lumbar spine 
regions.  There was reported tenderness to palpation over the 
lumbar spine.  X-ray studies of the lumbar spine showed no 
evidence of fracture, bone destruction, spondylolysis, or 
spondylolisthesis, and the intervertebral disc spaces were 
normal.  The impression was a "normal lumbar spine."  
However, the diagnosis from examination, based upon the 
veteran's own reported history of symptoms and reported pain 
on palpation, was chronic lumbosacral strain.  This physician 
had access to and reviewed the veteran's claims folder and 
reported that he did not find any record of treatment for a 
low back disorder in service.  

A preponderance of the evidence on file is against the claim 
for service connection for a low back disorder.  Twenty-four 
years of service medical records fail to reveal any 
complaint, finding, treatment or diagnosis of a low back 
disorder or chronic low back symptoms at any time.  The 
single incident of documented lower right back pain in 
December 1981 was associated with symptoms of a burning 
stomach and suspected peptic ulcer disease.  Some 17 years 
later in February 1978, the veteran's single complaint of a 
localized left midthoracic pain only resulted in a finding of 
an acute muscle spasm.  This spasm was at the thoracic or 
middle spine and did not include the lower or lumbar spine.  
This record did not reveal any chronic disability of either 
the lumbar or thoracic spine.  

In September 2004, the veteran testified before the 
undersigned that he had received medical treatment for his 
low back during service.  He provided his own personal 
recollections of seeking such treatment on several occasions 
while stationed in Germany, and later in the United States.  
He also explained that, when seeking treatment, he often 
complained of problems which gave him greater difficulties 
than his low back.  

The veteran did not complain of, nor was there any notations 
of chronic low back lumbar spine symptoms in the initial VA 
examinations made shortly after he was separated from 
service.  It was not until March 2002, well over three years 
after the veteran was separated from service, that a first 
diagnosis of chronic lumbosacral strain was provided on VA 
examination.  This finding was based entirely upon the 
veteran's reported history of pain and upon subjective 
complaints of pain on palpation.  X-ray studies of the lumbar 
spine were interpreted as being normal.  This physician 
clearly reviewed the veteran's claims folder and reported 
that there was no record of treatment for the veteran's low 
back during service.  Chronic lumbar strain is first shown by 
competent VA examination well over three years after service 
separation.  Although the veteran provides a personal history 
of low back symptoms, there is an absence of any objective 
evidence of chronic symptoms of low back pain or other low 
back pathology at any time during many years of service, and 
for several years after service.  In addition, the objective 
evidence of record does not link the veteran's current 
lumbosacral strain to his active service.  Accordingly, an 
award of service connection for a low back must be denied. 

With respect to the claim for service connection for achilles 
tendinitis, the service medical records reflect a significant 
amount of treatment commencing in 1990 for what most often is 
referred to as right leg achilles tendinitis, but which 
occasionally is referred to as bilateral achilles tendinitis.  
These symptoms were attributed to the veteran's participation 
in sports.  In 1990 and 1991, the veteran was provided a 
physical profile against certain physical activities as a 
result of right achilles tendinitis.  These records reveal 
that the right achilles tendinitis became chronic during 
military service.  

In March 1999, VA examination revealed no swelling or 
deformity of the right Achilles tendon.  There was good 
strength to hand resistance, and to plantar flexion of the 
right foot.  The veteran did claim tenderness to palpation.  
The diagnosis included a history of right achilles 
tendinitis.  

In March 2002, examination revealed no erythema, swelling, or 
deformity of the Achilles tendon, but it was tender to 
palpation.  Movements of the ankle were performed fluently 
without any objective evidence of pain.  Dorsiflexors and 
plantar flexors of the right ankle showed a muscle strength 
of Grade 5/5.  The VA physician reviewed the veteran's claims 
folder and noted that the veteran had had multiple visits and 
treatments for the right Achilles tendon in the past.  The 
current diagnosis was right achilles tendinitis.  

A preponderance of the evidence is in favor of an award of 
service connection for right achilles tendinitis.  Right 
achilles tendinitis was shown to have commenced and become a 
chronic problem during service.  Right Achilles tendonitis 
was confirmed in the March 2002 VA examination.  




ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for right achilles 
tendinitis is granted.


REMAND

At the time of the hearing before the undersigned in 
September 2004, the veteran provided a detailed account of 
symptoms associated with his cervical spine arthritis, right 
shoulder bursitis, and sinusitis.  He specifically noted that 
each of these three disabilities had increased in severity 
since the time of his earlier VA examinations.  Accordingly, 
more recent VA examinations on each of the veteran's claims 
for increase must be performed prior to final appellate 
review. 

Additionally, with respect to the veteran's cervical spine, 
the RO has only provided the veteran with notice of the now 
superceding criteria for evaluation of cervical spine 
disability in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5290.  The criteria for evaluating cervical spine 
disabilities were altered in September 2002 and again in 
September 2003.  The latter regulatory changes implemented a 
general rating formula for diseases and injuries of the 
spine.  The Board cannot now find that the veteran has been 
provided adequate notice of the evidence necessary to 
substantiate this particular claim when at no time during the 
pendency of the appeal has he been provided with the current 
rating criteria for evaluating his service-connected cervical 
spine arthritis.  Additionally, a more recent service medical 
facility cervical spine MRI report notes mild degenerative 
disc desiccation and disc bulges at multiple vertebral levels 
with mild bilateral neuroforaminal stenosis.  Finally, there 
is also an indication from the clinical evidence on file that 
there may be some overlapping symptoms with respect to the 
veteran's cervical spine disability and right shoulder 
bursitis and this may be addressed on further VA examination.  

For these reasons and bases, these issues are REMANDED to the 
RO for the following action:

1.  The veteran should be provided a VA 
orthopedic examination.  His claims 
folder should be made available to the VA 
physician for review in conjunction with 
the examination.  Cervical spine ranges 
of motion must be reported which include 
any compromise, fatigue, or 
incoordination on flare-ups of pain.  The 
physician is also requested to state 
whether the veteran has degenerative disc 
disease pathology and, if so, whether 
this is causally related to the veteran's 
degenerative arthritis of the cervical 
spine.  The physician is also requested 
to report ranges of motion of the right 
arm, and any limitations due to flare ups 
of pain.  The VA physician is 
specifically requested to distinguish, to 
the extent possible, symptoms which are 
attributable to right shoulder bursitis 
from any radicular symptoms attributable 
to cervical spine disability.  A complete 
report of examination with an explanation 
for all findings and conclusions is 
essential.

2.  The veteran should be provided a VA 
examination of his sinuses.  The 
veteran's claims folder should be 
provided to the VA physician for review 
in conjunction with the examination.  In 
addition to providing a report of current 
physical examination, the physician is 
requested to review the claims folder to 
determine whether and to what extent the 
veteran has any incapacitating episodes 
lasting four to six weeks and requiring 
antibiotic treatment, or 
nonincapacitating episodes of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting.  A 
complete report of examination with an 
explanation for all findings and 
conclusions is essential.

3.  After completing the above 
development, the RO should again address 
the veteran's appeal for increased 
evaluations for disabilities of the 
cervical spine, right shoulder and sinus.  
If the decision is not to the veteran's 
and representative's satisfaction, they 
must be provided a supplemental statement 
of the case, which includes a discussion 
of the amended schedular criteria for 
evaluating disabilities of the spine.  
The case should then be returned to the 
Board after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	Kelly Conner
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


